Per Curiam.

There is not sufficient evidence in this ease to support a finding either that the petitioner had obtained a renewal of the lease of the' premises in question from her lessor or that a renewal agreement was executed between the petitioner and her sub-tenant. While there is slight evidence relating to negotiations between the petitioner and a representative of her lessor, yet it does not appear that the agreement was consummated, and the verdict of the jury is without evidence to support it. .
Final order reversed and new trial ordered, with costs to the appellant to abide the event.
Present: Beekmak, P. J., Giegebich and O’Gobmah, JJ.
Final order reversed and new trial ordered, with costs to appellant to abide event.